 In the Matter of LOCAL 905OF THE RETAIL CLERKS INTERNATIONALASSOCIATION(AFL),HASKELL TIDWELL, SECRETARY-TREASURER, ANDALBERT E. MORGAN, BUSINESS AGENTandH. W.SMITH,d/b/a A-1PHOTO SERVICECase No. 01-CB-34.-Decided May 13, 19.49DECISIONANDORDEROn July 19, 1948, Trial Examiner Isadore Greenberg issued his In-termediate Report in the above-entitled proceeding, finding that theRespondents' had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, as set forth-in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondents had not engaged in certain other alleged unfairlabor practices, and recommended dismissal of these allegations ofthe complaint.Thereafter, the Respondents and the General Coun-sel filed exceptions to the Intermediate Report and briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin the case, and finds merit in the Respondents' exceptions in the re-spects indicated below.The record shows, as set forth in detail in the Intermediate Re-port, that the Employer, an individual, is sole proprietor of a retailstore at San Pedro, California,2 where he sells photographic equip-ment and supplies, greeting cards, and stationery.His only regularemployees are three clerks.During the year ending March 31, 1948,the Employer purchased for his business merchandise valued at $100,-146.69, approximately 44 percent of which was purchased from whole-iAt the hearing,the Trial Examiner,dismissed the complaint with respect to RespondentAlbert E Morgan.Accordingly,the term "Respondents,"as used herein,refers only to theUnion and Haskell Tidwell2The Employer also owns part of a store at Torrance,California ; but only the San Pedrostore is involved in this proceeding.83 N. L. R. B., No. 86.564f LOCAL 905 OF THE RETAIL CLERKS INTERNATIONAL565salers located outside the State of California and was delivered to-him from points outside the State.The rest was purchased locallyand, except for a small amount, was shipped to the Employer fromwithin the State; a substantial amount, however, originated outsidethe State.The Employer's sales during the same period amountedto approximately $133,000.Except for merchandise valued at ap-proximately $2,600 sold and delivered to customers outside the Stateor to installations of the United States Army and Navy, all saleswere made to retail customers within the State.Upon these facts, which are not contested, the Trial Examiner con-cluded that the Employer was engaged in commerce within the mean-ing of the Act, and that the Respondents' activities had a close, inti-mate, and substantial relation to commerce and tended to lead to labordisputes burdening and obstructing commerce. It is clear to us, how-ever, that the Employer's business is essentially local in nature andrelatively small in size, and that the interruption of his operations bya labor dispute could have only the most remote and insubstantial ef-fect on commerce.Recently, we have dismissed several proceedingsinvolving such enterprises, on the ground that the assertion of juris-diction would not effectuate the purposes of the Act.-'The Respond-ents urge that we dismiss this proceeding for the same reason. TheGeneral Counsel, on the other hand, contends that once he has issued acomplaint in an unfair labor practice case, the Board Members haveno authority to decline to assert jurisdiction on policy grounds, if ju-risdiction in fact exists.For the reasons given below, we find no meritin this contention.Under Section 10 of the Act, as amended the Board is "empowered"to prevent any person from engaging in any unfair labor practice"affecting commerce,"but it isnot directedto exercise its preventivepowers inallsuch cases.From this, we believe it reasonable to infer,in the absence of any convincing evidence to the contrary,' that Con-gress intended the Board to continue to have discretionary authorityto decline to exercise these powers in appropriate cases, as it had undertheWagner Act. The Board can now exercise this discretionary au-thorityonly bydismissing a complaint.We have therefore dismissedcomplaints-as we have declined to proceed with representationcases-when, in our opinion, the assertion of jurisdiction would noteffectuate the policies of the Acts8 See, for example,Matterof Hom-Ond Food Stores,Inc., 77 NL.R. B 647;Matter ofSun Photo Company,78N. L. R. B 1249,Matter ofWalter J. Mentzer,82 N. L. R B.889.'Cf.Matter of Local 74,United Brotherhood of Carpenters and Joiners of America,A. F of L, 80 N L.R. B 532;Matter ofSamuel Langer,82 N. L. R. B. 1028.Matter of Walter J. Mentzer,supra.84434050-vol 83-37 566DECISIONS OF NATIONALLABOR RELATIONS BOARDThe GeneralCounsel arguesthat theBoard hasno authority to takesuch action,claimingthat : (1) the concept of discretion in the Boardto assertor reject jurisdiction on policygrounds isincompatible withthe General Counsel's "final authority," under Section 3 (d), overthe issuance and prosecution of complaints; (2) it was judiciallydecided in theJacobsencase 6 thatthe Board has an affirmative duty,once acomplaint has been issued and a hearing held, to determinewhether jurisdictionexists,and if it does exist,to determine the caseon the merits; and (3) theseparationof judicial and prosecuting func-tionsunder the amended Act precludes the Board from refusing toassert jurisdiction in complaintcaseswhen jurisdictionin fact existsunderthe commerceclause.It is true that the Board cannot itself issue a complaint; it cannotcompel the General Counsel either to issue or refrain from issuingone; it cannot review his action in refusing to issue one.7Further-more, the legislative history shows that Congress intended the GeneralCounsel to exercise his authority to issue or refrain from issuing acomplaint independently of any direction, control, or review by theBoard.But after a complaint has issued and a hearing has been held,the "final authority" of the General Counsel is exhausted, and the caseis then in the hands of the Board. Any action the Board may takethereafter, eitheras a matterof policy or on the merits, does not con-stitute a review of the General Counsel's "issuance" or "prosecution"of the complaint, but is theexerciseof the Boards judicial powershinder the Act.No judicial or quasi-judicial power has been vested inthe General Counsel by statute.To argue that it has been is to argueagainstthe very theory of separation of functions which gave rise tocongressionalestablishment of that independent office.He is toinvestigate and prosecute, but the Board is to judge.Nor do we agree with the General Counsel's further contentionthat the decision in theJacobsencasehas relevance to the issue beforeus.In that case, the Board, although denying the charging parties'petitions to present additional evidence on interstate commerce, never-theless dismissed the complaint on the ground that the facts set forthin the record were not sufficiently developed to afford a basis for de-termining whether the operations of the employer did affect com-merce.The Court of Appeals for the Third Circuit remanded thecaseto the Board, saying :0Jacobsenv.N. L. R. B.,120F. (2d) 96(C. A. 3), settingaside and remandingMatter.ofProtective Motor Service Company,21 N. L R. B. 552.Section 3(d) provides,insofar as here relevant, thatThe General Counsel of the Board...shall have final authority . .in respectof the . . . issuanceof complaintsunderSection 10and in respectof the prosecutionof such complaints before the Board. . . . LOCAL 905 OF THE RETAIL CLERKS INTERNATIONAL567... The Board, having issued its complaint and proceeded tohearings, had the duty to decidein liminewhether or not theoperations of the Protective Motor Service Company affectedcommerce within the meaning of the Act... .This language may seem, at first glance, to lend some support to theGeneral Counsel's position.But in theJacobsencase the Board hadnot found that the assertion of jurisdiction would not effectuate thepolicies of the Act; consequently, the court did not have before it thequestion of the Board's authority to dismiss on that ground. Further-more, theJacobsencase arose under the Wagner Act, when, as thecourt noted, the Board in its discretion could have refused to issue acomplaint."Even assuming, therefore, that that decision could prop-erly be interpreted as holding that the Board had no authority to dis-miss such a complaint for policy reasons, the same court might find itnecessary to reach a different conclusion under the amended Act, whichprecludes the Board from exercising discretion at that early stage ofthe proceedings.Furthermore, the Supreme Court has indicated thatin some circumstances, at least, the Boarddoeshave authority to dis-miss a complaint on policy grounds. Thus, in theIndiana & MichiganElectric Companycase.9 also decided under the Wagner Act, it said :The Board might properly withholdor dismissits own complaintif it should appear that the charge is so related to a course ofviolence and destruction carried on for the purpose of coercingan employer to help herd its employees into the complainingunion, as to constitute an abuse of the Board's process. (Italicssupplied.)Finally, we find nothing in the amended Act, or in the legislativehistory to support the General Counsel's contention that the separationof the judicial and prosecuting functions of the agency precludes theBoard Members from declining to assert jurisdiction if commerce is infact affected.The separation of functions was accomplished by creat-ing the statutory office of General Counsel, with the specific duties andauthority set forth in Section 3 (d). In other respects, the powerspossessed by the Board under the Wagner Act, insofar as here relevant,remain unchanged. In our opinion, Section 3 (d) cannot be interpreted$The court said :It will be noted that the jurisdiction of the Board is not a compulsory jurisdiction.Assuming that all circumstances looked to by the Board are in existence,none theless we are of the opinion that the Board does not have to cause a complaint to beissued or proceed to prohibit any unfair labor practices complained ofThe courseto be pursued rests in the sound discretion of the Board and is the concern of expertadministrative policy.N. L. R.B. v. Indiana d Michigan Electric Company,318 U. S. 9. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDto deprive the Board of the power to determine its own policies foreffectuating the purposes of the Act.loFor the above reasons, we find, contrary' to the General Counsel'scontention, that the Board has discretionary authority to dismiss com-plaints for policy reasons, even though commerce is affected."More-over, we believe that, in the absence of special circumstances, it is aproper exercise of such discretion to dismiss cases in which, as here, thebusiness involved is so small and so local in nature that the interrup-tion of operations by a labor dispute could have only a remote andinsubstantial effect on commerce. Consideration of such cases would bedisruptive of our main function, which is to concentrate upon promot-ing the full flow of commerce, and therefore would not serve toeffectuate the policies of the Act.We shall therefore dismiss thiscomplaint in its entirety.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint against the Re-spondents, Local 905 of the Retail Clerks International Association(AFL) and Haskell Tidwell, Secretary-Treasurer, be, and it herebyis,dismissed.INTERMEDIATE REPORTEugene M. Purver, Esq.,for the General Counsel.Alexander H. Schullnzan, Esq.,andMorris J. Pollack, Esq.,both of Los Angeles,Calif.,appearing specially for the Respondents.Gibson,Dunn and Crutcher,byJohn Bilikley,Esq.,of Los Angeles, Calif., forthe Employer.STATEMENT OF THE CASEUpon an amended charge dated April 5, 1948, filed by H. W. Smith, doing busi-ness asA-1 Photo Service, San Pedro, California, herein called the Employer, the10Nothing in the Actor in the legislativehistory indicates that the Congressconcludedthat onlythe GeneralCounsel had the wisdom to determinewhat «ould and what wouldnot effectuate, the statutory policy.It is clearthat the GeneralCounsel alone was toexercisediscretionas to the issuanceof complaints, but it is equally clear that theGeneral Counsel's judgmentwas not to control the Board at thedecisionalstage of anyproceedingSeparation of functionswas evidently intendedto bar judges from being"prosecutors" ,surely Congress was not seeking,by the same provision,to convert prose-cutors into judges"The Boardlikewise dismissedunfair laborpractice allegationsfor policyreasons inother circumstances:for example, on the ground that the charging party had not attemptedto utilizethe machineryestablishedby a collectivebargainingcontract(Matter of Con-solidatedAircraft Corp., 47 NLR. B 69),or that therespondent had abided by aproper settlement agreement(Matter of GodchauxSugars,Inc,12.N L. R B 568;Matter of Wickwire Brothers,16 N. L.R. B. 316;Matter of Midwest Piping and SupplyCo , Inc.,63 NL. R. B. 1060, 1074).Similarly,the Board sometimes followed the admin-istrative practiceof issuing no findings or order where a respondent complied with therecommendations of an IntermediateReport towhich no exceptions were filed. LOCAL 905 OF THE RETAIL CLERKS INTERNATIONAL569General Counsel of the National Labor Relations Board,' by the acting RegionalDirector for the Twenty-first Region (Los Angeles, California), issued a com-plaint dated April 7, 1948, against Local 905 of the Retail Clerks InternationalAssociation (AFL), Haskell Tidwell, Secretary-Treasurer, and Albert E. Morgan,Business Agent, herein called the Respondents, alleging that the Respondents hadengaged in and were engaging in unfair labor practices affecting commerce within.the meaning of Section8 (b) (1) (A), (2) and(3), and Section 2 (6) and (7) of.the Labor Management Relations Act, 1947,2 herein called the Act.Copies of thecomplaint, amended charge, and notices of hearing, were duly served upon theRespondents and the Employer.With respect to the unfair labor practices,the complaint alleges in substancethat:1.The Employer,who is engaged in the business of photo finishing and thesale of photographic equipment and supplies,causes a substantial amount ofsuch merchandise to be transported and delivered to him in interstate commerce,and likewise causes quantities of his finished products to be transported to hiscustomers in interstate commerce,and is therefore engaged in commerce within-the meaningof the Act ;2.,the Respondent Union has been the dulydesignated collective bargaining representative of the Employer's clerical em-ployees,who constitute a unit appropriate for the purposes of collec-tivebargaining ;3.Although duly requested by the Employer, the Respondent Union has at alltimes sinceNovember 1, 1947, refused to bargain collectively in good faith withthe Employer ;4.The Respondent Union,and its officers,agents, organizers,and represent-atives, including Respondents Tidwell and Morgan, have since November 1, 1947,restrained and coerced employees of the Employer by: (a) refusing to bargaincollectively with the Employer in good faith ; (b) attempting to impose and impos-ing upon such employees requirements that they obtain and maintain membershipin the Respondent Union as a condition of employment ;5.TheRespondents have since November1, 1947,attempted to cause the Em-ployer to discriminate against his employees by insisting and seeking to compelthe Employer to establish and maintain a closed shop ;6.By the aforesaid acts the Respondents have engaged and are engaging inunfair labor practices within the meaning of Section 8 (b) (1) (A), (b) (2) and(b) (3) of the Act.The Respondents did not file an answer to the complaint. Pursuant to notice,a hearing was held at Los Angeles, California, on April 21, May 3, and May 4,1948, before the undersigned Trial Examiner, duly designated by the Chief TrialExaminer. All parties were represented by counsel, were afforded full opportunityto participate in the hearing, to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues.The Respondents appearedspecially through counsel, who, at the opening of the hearing, filed a writtenmotion, supported by a memorandum of law, to dismiss the complaint on thegrounds that since, as Respondents contend,the Employer is not engaged in com-merce within the meaning of the Act, the Board has no jurisdiction over the'The General Counsel and the attorney appearing as his representative at the hearingare referred to herein as the General Counsel ; the National Labor Relations Board, asthe Board2The National Labor Relations Act, 49 Stat.449, as amended by Public Law 101, Chapter120, 80th Congress,First Session(61 Stat 136). 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents or the subject matter herein involved ; and that the Act is uncon-stitutional, being in derogation of the First, Fourth, Fifth, Tenth, Thirteenth, andFourteenth Amendments to the Constitution of the United States. Insofar as themotion to dismiss was founded on the asserted lack of jurisdiction of ,the Board,itwas denied with leave to renew it after introduction into evidence of the GeneralCounsel's case with respect to the business operations of the Employer. Insofaras the motion to dismiss was based on the asserted unconstitutionality of the Act,the undersigned stated for the record that as agent of an administrative agency,he would conform to the Board's policy of assuming the constitutionality of theAct.3The motion to dismiss was, therefore, denied. The undersigned also deniedmotions to strike certain paragraphs of,the complaint made by counsel=for theRespondents on the ground that the said paragraphs stated merely conclusionsof law.'A demand for a` bill of particulars submitted orally by counsel for theRespond-ents was granted in part. Pursuant to such ruling, the General Counsel furnishedthe additional information-ordered, on the record.-*V' -,Before the completion of the General Counsel'scasewith''respect, to the inter-state commerce aspects of the business of the Employer, counsel for the Respond-ents, on behalf of his clients, withdrew from further participation in the hearing,after making a statement for the record'setting forth his reasons for doing so'Thereafter the hearing proceeded to its conclusion in the absence of theRespond-entsand their representatives.Before closing the hearing the undersignedgranted amotion of the GeneralCounsel to conform the pleadings to the proof with respect to such formal mattersas the spelling of names, dates, and the like.A motion by the General Counsel todismiss the complaint with respect to Albert E. Morgan as a party Respondentwas grantedwithout objection 6All parties present having been afforded oppor-tunity at the close of the hearing to be heard in oral argument, the GeneralCounselwas soheard.The undersigned allowed all parties 15 days from the clos-ing date of the hearing within which to submit briefs and proposed findings offact and conclusions of law.Counsel for the employer has filed a brief andproposed conclusions of law.Upon the entire record in the case, and from his observation of the witnesses, theundersigned makes the following:FINDINGS OF FACT'I.THE BUSINESS OF THE EMPLOYERHenry Wilbert Smith, the Employer and charging party herein, is the soleproprietor of a retail photographic supplies store located in San Pedro, California,8 SeeMatter of Rite-Form Corset Co, Inc ,75 N. L R. B. 174.Respondents'counsel asserted that since"thisBoard patently...has no juris-diction" because "this is purely and exclusively and admittedly a retail store,havingthree employees...,itappears there would be no purpose served on the part ofRespondents to continue this hearing any further,having reserved their right to objec-tions and to a copy of the transcript,and to file,ifnecessary,at the time,as it mayoccur, anyobjection to the intermediate report. . . ."Since, as above described,the complaint has been dismissed insofar as it joins Morganas a party Respondent,the undersigned will hereinafter refer to the Union and the Re-spondentTidwell as "the Respondents."6 Since the Respondents withdrew from the bearing shortly after the General Counselbegan to introduce evidence in support of the allegations of the complaint,the findingsof fact herein made are based on evidence standing undenied in the record.From the LOCAL 905 OF THE RETAIL CLERKS INTERNATIONAL571which he operates under theassumedname and style of A-1 Photo Service.Heis engaged,in this business,in buying,and sellingat retail, photographic equip-ment and supplies, greeting cards, and stationery.During the period from April1947 through March 1948, both inclusive, the Employer purchased merchandisefor his aforesaid business of a value of $100,146.69.Of this amount, merchandiseof a valueof $44,406.63was purchasedfrom wholesalers located outside theState of California, and delivered to the Employer's aforesaidstore in SanPedro, by mail or common carrier, from States of the United States other thanthe State of California.The rest of the merchandise purchased by and deliveredto the employer during the same period, of t: value of $55,740.06, was purchasedfrom sellers located in the State of California.Most of the merchandise so pur-chased from establishments in the State of California, was delivered to the em-ployer from within thesaidState.A small proportion, however, although orderedfrom local jobbers or local branch offices of national companies, was shipped tothe Employer's store from points outside California.Of the merchandise de-livered to the Employer by local wholesale dealers from within California, a sub-stantial proportion originates, i. e., is shipped to the local suppliers, from outsidethe State of California.'During the calendar year 1947, the Employer's sales at his San Pedro storetotaled $133,715.51.The total of his sales for the period from April 1947 throughMarch 1948, was approximately the same.The Employer's aforesaid annualsales consisted entirely of merchandise sold and delivered to retail customerswithin the State of California except merchandise valued at approximately $600,which was delivered to customers outside that State, and merchandise valuedat approximately $2400, sold and delivered to installations of the United StatesArmy and Navy.statement made by counsel for the Respondents at the time they withdrew from furtherparticipation in the hearing,and from the motion to dismiss the complaint filed on theirbehalf before their withdrawal,itwould appear that they base their defense solely ontheir contentions : 1. That the Act is unconstitutional,and 2. That the Board lacks juris-diction over the parties and the subject matter.7The above finding is based on the testimony of the -Employer, Smith, and on that.ofSunderman,purchasing agent of one of the Employer's local suppliers.Smith "esti-mated," on the basis of his experience in the photographic equipment business,that ap-proximately 90 percent of the merchandise sold and delivered to him locally, was re-ceived by his local suppliers from factories located outside of California.He testified thatthis estimate was based upon statements made to him by some of his local suppliers, asto the origin of the merchandise they sold to him,and the fact that to his knowledge,some of the manufacturers of the merchandise sold to him by local dealers,had plantslocated exclusively in States other than California.Were this the only evidence in therecord as to the origin of the merchandise in question,the undersigned would be dubiousas to its probative value.However, Sunderman, purchasing agent for Craig Movie Sup-ply Co., one of the local wholesalers selling merchandise to Smith,testified in convincingdetail, on the basis of records,that Smith purchased from Craig during the year, mer-chandise comprising a "rough cross section of[Craig's]entire line," and that approxi-mately 90 percent of the merchandise handled by Craig is shipped to it from outsidethe State of California.Since Sunderman's testimony,which was based on first-handknowledge of Smith's and Craig's purchases, corroborated Smith's testimony, the under-signed is persuaded that sufficient basis is affordedby therecord to support the findingmade above.There was no specific corroboration of Smith's estimate with respect to theorigin of the merchandise purchased locally from suppliers other than Craig; thereforethe undersigned does not feel that he can make a,finding as to thepercentageof such lo-cally purchased merchandise which originated outside of California.It is a fair conclu-sion, however,from the evidence as a whole,thata substantialproportion of all of themerchandise purchased by and delivered locally to Smith, was shipped from points outsidethe State of California to the California wholesalers who sold it to Smith. 572DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Respondents contest the jurisdiction of the Board on the asserted groundthat the Employer is not engaged in commerce within the meaning of the Act.Their argument is, in brief, that the business operated by the Employer is purelya local, retail enterprise, employing only three clerks," and that a labor disputeinvolving his employees would not have such a direct and substantial effect uponinterstate commerce as to be cognizable under the Act.The Employer, in the course of his business operations, regularly receives asubstantial volume of merchandise, comprising about 44 percent of his totalpurchases, directly through the channels of interstate commerce. In addition,a substantial proportion of the merchandise delivered to him from points withinthe State of California originates from outside that State. It is too well-settled to require citation of authority that the operation of such a businessinvolves and affects interstate commerce to such an extent as to bring it underthe jurisdiction of the Board.On occasion the Board has declined to exerciseits jurisdiction over retail enterprises similar to that of the Employer, but suchaction has been based on policy considerations not properly within the provinceof the undersigned.The sole issue confronting the undersigned is whether theBoard has jurisdiction over the case at bar, not whether, as a matter of publicpolicy, it should assert it.It is found that the Employer, H. W. Smith, doing business as A-1 PhotoService, is engaged in commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDLocal 905 of the Retail Clerks International Association(AFL), is a labororganizationwithin themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA.History of bargaining between the Employer and the Respondent UnionThe Employer hired the first clerk for his San Pedro store during the latterpart of 1944. Informed by the clerk that she was a member of the RespondentUnion (hereinafter called the Union), the Employer signed a collective bar-gaining contract with that organization, covering the clerk's wages, hours, andworking conditions.Shortly before the expiration of the aforesaid contracton January 31, 1945, the Employer joined the San Pedro Business Men Asso-ciated, Inc. (hereinafter called the Associated), which, as its name implies, isan organization composed of business men of the San Pedro area, and which,among other activities, bargains collectively with the Union on behalf of thoseof its members who employ clerical workers. The Associated negotiated amaster-contract with the Union, which was effective for a year beginning Feb-ruary 1, 1945, and the Employer became a party thereto by ratifying it.There-after the Employer, through his bargaining representative, the Associated,entered into contracts with the Union from year to year, the last such contractbecoming effective on February 3, 1947, for a term expiring January 31, 1948.Shortly after entering into his second contract with the Union in February1945, the Employer hired an additional clerk ; about a year later, he employeda third clerk.Since then, he has continuously had three clerks in his employ" Smith testified without denial, and the undersigned finds, that he regularlyemploysthree clerks at his San Pedro store, sometimes, during certain rush periods, adding a fourthclerk to his sales staff. LOCAL 905 OF THE RETAIL CLERKS INTERNATIONAL573at his San Pedro store. During periods of increased business such as occurat the Christmas season and during the summer months, he temporarily addsan extra clerk to his sales staff. Included in all the aforesaid contracts to whichthe Employer and the Union have been parties, were clauses providing that theEmployer "employ only members in good standing with" the Union, and that"after a new employee is hired and prior to going to work, said employee shallobtain a Clearance Card from the office of the Union immediately." Pursu-ant to such contracts, the Employer has, since 1944, hired as clerks only mem-bers of the Union, who submitted to him a "clearance card" issued by the Union,indicating that the new employee was a member of, and approved by, the Unionfor employment in the Employer's store. .B. Bargaining between the parties since the effective date of the LaborManagementRelationsAct, 1947Certain provisions of the Labor Management RelationsAct, 1947,amendingthe precedingNational LaborRelationsAct,went intoeffect on August 22,194V Among other changeseffected by these amendments,is one making the"closed shop"illegal.The last contractin effect between the Union and the employers represented bythe Associated provided that it was to "continue until January 31,1948, andfrom year to year thereafter,subject to alteration or amendment by written noticegiven by eitherparty thirtydays prior to each January 31st."The contract alsoembodied clauses reading as follows :1.After a new employee is hired and prior to going to work, said employeeshall obtain a Clearance Card from the office of the Union immediately.2.The[Employer]agrees to employ only members in good standing with[the Union].In a letter dated November 29, 1947,and delivered by registered mail on De-cember1, 1947,the Associated notified the Union that it did not desire to renew,alter, or amend the aforesaid contract,but thatit did desire that the agreementterminate by its terms"as of midnight January 30,1948."The letter also in-formed the Union that the Associated had been designated as collective bargainingrepresentative of the employer-parties to the contract,for the purpose of "meet-ing, conferring,and negotiating a new contract with representatives of yourunion at reasonable times on and after December1, 1947."The Associated neverreceived an answer to the aforesaid letter.A few days later,however, on orabout December 3, Smith and other employers represented by the Associated 10received mimeographed letters, addressed to "Business Men and Women of the'The new Act was enacted on June 23, 1947. Pursuant to Section 104 thereof, theamendments contained in Section 8 (a) (3), and 8 (b) (1), (2),and (3),which areinvolved in this proceeding, became effective 60 days thereafter.'('There is in evidence an authorization card dated December 4, 1947,signed by Smithand delivered by him to the Associated,wherein he designates the Associated as hisrepresentative"for the purpose of meeting,conferring and negotiating a new contract withthe representatives of Local 905 at reasonable times hereafter;provided that any nego-tiations or agreements between [the parties]shall not be binding on the undersignedEmployer until such time as the Employer shall have ratified and signed the agreement."The above authorization card was apparently signed in order to extend the Associated'sauthority to represent the Employer, which,as is apparent from the findings heretoforemade, it possessed sinte^the latter part of 1944The undersigned. finds that at all timesmaterial herein, the Associated was the duly designated collective bargaining representa-tive of the Employer,with authority to negotiate on his behalf,subject to his ratification,collective bargaining contracts with the Union. 574DECISIONSOF NATIONALLABOR RELATIONS BOARDHarbor District," and bearing the typed signature of Respondent Tidwell, assecretary of the Union, appealing to the employers to "reconsider the action"taken by the Associated, and to "withdraw the notice of termination of our work-ing agreement and to continue for another year the present agreement that wehave."The letter also stated that the members of the Union had "voted unani-mously at their last meeting not to ask for any increase or to make any changein the present working agreement for another year." It went on to say thatthe attorneys for the Associated had advised "many of the business men that thepresent contract is a violation of the Taft-Hartley Law," but that "this is nottrue.Any attorney who is not looking for business will tell you that the NationalLabor Relations Board has never taken jurisdiction over any retail establishment,except very large stores that are engaged in interstate commerce."The letterpredicted that "if these lawyers are going to talk the Business Men into reopeningthe contract, an economic struggle which will be disastrous to the communitywill develop. . . ."On December 5, 1947, the Associated mailed a proposed new contract to theUnion, and in a covering letter requested the Union to set a date for a meetingwith the negotiating committee and attorneys of the Associated,' for the pur-pose of negotiating a new agreement.Pursuant to arrangements made overthe telephone between President Malone of the Associated and Secretary-Treasurer Tidwell of the Union, Tidwell appeared at the offices of the Associatedon December 9, 1947, where the negotiating committee of the Associated andits attorneys were waiting to meet with him. Tidwell met the acting secretaryof the Associated in an outer office, and asked to see Malone.Malone, andNeary, one of the Associated attorneys, left the inner office, in which the repre-sentatives of the Associated were gathered, and after some time returned tothe group and announced that Tidwell had left, refusing to meet with thembecause of the presence of the attorneys.In a letter addressed to Tidwell as secretary of the Union, dated December10, 1947, the Associated reiterated its request for a meeting to negotiate an agree-ment.No answer was received by the Associated to this letter.On December 31, 1947, the Associated mailed a letter to the Director of theFederalMediation and Conciliation Service, notifying him, pursuant to therequirements of Section 8 (d) (3) of the Act, that a dispute existed betweenitself and the Union, arising out of "the failure and/or refusal of the Union tobargain collectively with the [Associated] who are the duly authorized collectivebargaining representatives of approximately 67 retail stores in San Pedro,Wilmington and Torrance."A copy of this letter was mailed to the Union.On January 20, 1948, for the first time since the Associated had requested con-ferences to discuss a new contract for 1948, committees representing the Unionand the Associated met. Present for the Union were Tidwell and two otherrepresentatives.Attorneys Neary and Binkley, and several members of thenegotiating committee of the Associated, excluding Smith, represented the latterorganization.Neary outlined the proposals of the Associated with respect toa new contract, taking the position that the employers could not renew theagreement then in effect as was demanded by the Union because it containeda closed shop provision.Neary also proposed that the new agreement includean arbitration clause.To this Tidwell replied that "under no circumstanceswould he change one comma, one period, or one word in the contract as it hadss The negotiating committee of the Associated consisted of H. W.Smith,the chargingEmployer herein, W. T. Grace, and President B. M. Malone of the Associated. Its legalcounsel were the same as those appearing for the Employer at the hearing. LOCAL 905 OF THE RETAIL CLERKS INTERNATIONAL575existed from 1947 to 1948."A discussion ensued during which Neary suggestedthat the first two paragraphs of the 1947 contract (which have been set forthabove)might possibly be interpreted as constituting "union shop" rather than"closed shop" provisions-especially in view of the language of the first para-graph-and that if so interpreted, such a provision "would be permitted underthe Labor Management Act." Tidwell objected to any such interpretation, stat-ing that "no employer in San Pedro is going to hire any employees except mem-bers of my union. And they haven't hired any except members of my union."Neary then asserted that on occasion, when employers had sought to hire extrahelp for rush periods, the Union had refused to issue clearance cards to non-unionmembers who had been offered such employment, and who had applied for mem-bership in the Union, in order to become eligible to accept the offered employ-ment.Tidwell admitted that this was true, explaining that the Union would notaccept new members so long as existing members were not employed. In response,Neary contended that this constituted a "closed union," and that "a closed uniontogether with a closed shop . . . was illegal under the laws of California." "Tidwell closed the discussion by remarking, "Mr. Neary, if you want to fight thisout, you fight it out in the Courts with Mr. Schullman [counsel for the Union].And I will fight it out with blood on the streets with the employers of San Pedro."A week later, on January 27, 1948, the negotiating committee of the Associated(without its attorneys), met with Tidwell and two other representatives of theUnion.On this occasion the representatives of the Associated again requestedthat the closed-shop clause of the old contract be eliminated, and that the newcontract contain provisions for arbitration and a no-strike guarantee.Tidwelloffered to enter into a contract with the Associated on the latter's own terms,Penney stores, formerly operated in San Pedro and nearby towns, to reopen itssaid stores, and to observe union conditions with respect to the clerks employedtherein.As an alternative, Tidwell proposed, the Union would make the afore-said concession with respect to a new contract, if the Associated would publish astatement in a newspaper denouncing the Penney management for refusing topay the union wage sale.18After putting forward these proposals, Tidwell left,saying that if the Associated would comply with the aforesaid conditions,another meeting could be arranged to discuss a new contract.The Associateddid not accede to the Union's aforesaid proposal with respect to the PenneyCompany 34The next day, Attorney Binkley had a telephone conversation withTidwell, during which he asked Tidwell whether he was insisting that theemployers renew the old contract without any changes.Tidwell answered thatthat was correct.BinI ley then asked, "Wouldn't that leave us, then, with noth-ing but a straight closed shop?" To this Tidwell replied, "I don't care whatyou call it."Binkley asked, "Will you modify that closed shop in any way ifwe can submit evidence to you that some of our employers are in interstatecommerce?"Tidwell's answer to this was, "We won't modify a damn thing."The conversation closed with Binkley asking when the Union would be willingss The findings as to the discussion at the above-describedmeeting are based on thecredited testimony of Attorney Binkley, which was corroborated by that of the witnessGrace.In his brief,counsel for the Employer urges that a finding be made that the Unionis a "closed union," in violation of Section 8 (b) (2) of the Act.The undersigned makesno such finding, since he does not deem that issue to have been raised by the complaintor to have been litigated at the hearing. In any event, the evidence in the record is notviewed by the undersigned as sufficient upon which to base a finding.13The Penney Company was not a member of the Associated.14The above findings are based on the credited testimony of Smith and Grace. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDto "meet and negotiate further," and Tidwell answering, "We won't.We arethrough." 16On February 3, 1948, the negotiating committee and counsel for the Asso-ciated, and three representatives of the Union, including Tidwell, met withmediators representing the Federal Government and the State of California.At the suggestion of the Federal mediator, counsel for the Associated outlinedthe background of the dispute; indicating that the two points of difference be-tween the parties were : (1) The Union's insistence on the retention of theclosed-shop provision in the contract, and the employers' contention that this wasprohibited by law; and (2) The proposal of the Associated that arbitration andno-strike clauses be added to the contract, and the Union's refusal to acceptthis proposal.Tidwell then spoke for the Union, asserting that he had neverhad trouble in the past in reaching agreements with employers of the San Pedroarea ; that the Union had always been able to resolve disputes with employerswithout an arbitration provision ; and that the closed-shop clause was a neces-sary protection for the membership of the Union, which he would not consentto eliminate.He concluded with the statement that the Union would make nochange whatsoever in the old contract.When the mediator suggested that ar-rangements be made for further meetings. Tidwell said that he "would meetand meet and meet until hell freezes over, but that he would not make anychanges in the old contract."The mediator then asked Tidwell to promise torefrain from taking any economic action against any employer represented bythe Associated, in order to compel the employer to sign up individually with theUnion.-Tidwell refused to make any such promise, saying that he would takewhatever action the members of the Union voted for. Tidwell then asked tobe excused, and the meeting concluded."During the few days immediately preceding the above-described meeting withthe mediators, namely on January 30, 31, and February 2, 1948, the chargingEmployer herein received telephone calls from Tidwell, in which the latterasked the Employer to sign for another year the contract which had just ex-pired.The Employer told Tidwell that he had authorized the Associated tonegotiate a contract for him, and that he would not individually sign an agree-ment with the Union. Tidwell argued that the old contract was not illegal, andthat the Employer "was practically the only one who had not signed it." TheEmployer stated that he had been advised by counsel that a closed-shop contract,was illegal, and that he would not sign such a contract."1sThe above findings are based on' Binkley's credited testimony ; the detailed quotationswere recollected by the witness with'the aid of an affidavit with respect to the conversa-tion, based on notes taken by him at the time the conversation took place.16The abovefindings are based onthe'credited testimony of Binkley, Smith, Grace, andDeLaney, whose recollections as to thediscussionwere in substantialagreement.14Based on the credited testimony of SmithCharles E. Williams, operator of a furniture store in' San Pedro, testified that althoughhe is a memberof the Associated, he was approached by Tidwell several times prior to the,expiration of the 1947 contract, and was requested to sign a new contract with the Unionas anindividual employer.When Williams inquired why he was being asked to enter-into an agreement by the Union prior to negotiations with the Associated, despite thefact that he had authorized that organization to bargain for him, Tidwell answered that"he was operating this year in a differentmanner," and that if Williams "didn't want anytrouble," he "better sign it, because we never could reach an agreement through anylawyerthat the [Associated] could employ."Williams finally acceded to Tidwell'sdemand,and onJanuary 31,1948, signeda contract with the Union, effective from Feb-,ruary 1, 1948, to January 31, 1949, which contained identical terms as those incorporatedIn the preceding agreement.The undersigned creditsWilliams' testimony with respectto the foregoing,and finds that the incidents occurred as above summarized. LOCAL 905 OF THE RETAIL CLERKS INTERNATIONAL577On or about April 1, 1948, the Central Labor Council of San Pedro and Wil-mington notified the Employer that at the request of the Union, it had placedthe Employer's "firm on [its] official We Don't Patronize List." 1BSince the events hereinabove summarized, the Union has requested no furthercollective bargaining conferences with the Associated or with the employer, andon such meetings between representatives of the parties has been held.190. Concluding findings1.The refusal to bargain(a)The appropriate unitThe complaint alleges that "all clerical employees excluding supervisors em-ployed by the Employer at his place of business in San Pedro, California, con-stitute a unit appropriate for the purpose of collective bargaining within themeaning of Section 9 (b) of the Act. . . ." That allegation stands undenied inthe record.Moreover, the evidence establishes, and the undersigned finds, thatthe only employees employed in the San Pedro store of the Employer are threeregular sales clerks, a fourth clerk added temporarily to the sales staff duringseasonal rush periods, and a part-time public accountant.The Employer him-self, and his wife, act as supervisors. Since 1944, when the Employer hired hisfirst clerk, rntil the expiration of the contract between himself and the Unionon January 31, 1948, he has been a party to collective bargaining contracts withthat organization, covering the wages, hours, and working conditions of theclerks in his employ.These agreements, being in the form of master-contractsnegotiated between the Associated and the Union, and to which the employersrepresented by the Associated became parties by their ratification thereof, didnot describe the units in any of the enterprises covered by the contracts, butmerely listed the classifications of employees so covered.Smith's testimony,4owever, makes it clear that it was understood between the parties that the unitconsisted of the clerks in his employ at his San Pedro store. Since, so far asappears, the unit thus agreed upon satisfactorily served the parties as a basisfor collective bargaining throughout the history of their relationship, the under-signed concludes and finds that all clerical employees, excluding supervisory em-ployees and the public accountant employed on a part-time basis, by the Employerat his place of business in San Pedro, California, constitute, and at all timesmaterial herein constituted, a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.(b)Representation by the Uweon of a majority of employees in the appropriateunitSmith testified that in accordance with the contracts between himself andthe Union, he had never hired as clerks anyone except members of the Union,11At a meeting of the Central Labor Council held on or about March 22, 1948, SecretaryTidwell of the Union had presented to the Council his organization's complaint that theEmployer had refused to sign a contract with it,and counsel for the Employer had statedhis client's version of the dispute.The findings with respect to this incident are basedon the testimony of Smith and Binkley,and on communications from the Council toSmith, which are in evidence.11Based on the credited testimony of Smith and Binkley. 578DECISIONS OF NATIONAL LABORRELATIONS BOARDwho presented to him a clearance card from that organization attesting to theirmembership therein.He testified further that so far as he knew all of theclerks in his employ were still members of the Union since none had ever indi-cated that he or she had withdrawn therefrom. The record thus makes it clear,and the undersigned finds, that at all times since November 1, 1947, the Unionhas been the duly designated representative of all of the employees in the appro-priate unit above defined, and that, by virtue of Section 9 (a) of the Act, it hasbeen and is now the exclusive representative of all the employees in sucn unitfor the purposes of collective bargaining in respect to rates of pay, wages, hoursof employment, or other conditions of employment.(c)The Respondents' refusal to bargain in violation of Section 8 (b) (3)of the ActSection 8 (b) (3) of the Actmakesit an unfair labor practice for a labororganization or its agents "to refuse to bargain collectively with an employer, pro-vided it is the representative of his employees subject to the provisions ofSection9 (a)."As appears from the findings hereinbefore made, the Employer, through theAssociated, his duly designated collective bargaining representative, repeatedlyrequested the Union, which was the collective bargaining representative ofhis employees in an appropriate unit, to bargain with him concerning a newcontract to replace that expiring in January 1948, and the Union through itsagent, Tidwell, adamantly insisted that the old contract be renewed withoutany change whatsoever.The only occasion on which the Union indicated anywillingness to reach an agreement not identical with the one previously ineffect between the parties, was on January 27, 1948, when Tidwell stated thathe would accept a contract on the Employers' terms, provided the Associatedinduce the J. C. Penney Company to pay the union scale of wages to its em-ployees, or, in the alternative, publicly denounce the Penney Company for itsrefusal to do so.When the Associated refused to accede to this condition,the Union resumed, and thereafter unswervingly adhered to its position that itwould sign no'contract with the Employer except one incorporating the exactterms of the old one. The Employer was under no obligation to interfere ina labor dispute to which he was not a party, and the Union had no right tomake such interference on his part a condition of reaching an agreementByinsisting that it would sign no contract which in any way departed from theterms of the preexisting agreement, the Uniou took the position that any contractnegotiated between itself and the Employer must provide for a closed shop, for,as we have seen, such a clause was written into the previous contract, and wasenforced by the parties.The issue arising from this posture of the factsiswhether the unyielding insistence on the part of the Union and its agent,Tidwell that the Employer sign a closed-shop contract, constitutes, on their part,a refusal to bargain within the contemplation of Section 8 (b) (3) of the Act.The General Counsel contends that since the Act prohibits a closed-shop con-tract, the Respondents' aforesaid conduct constituted a refusal to bargain ingood faith.The undersigned finds it unnecessary to pass on the good faithof the Respondents.There is nothing in the record which casts doubt on thegood faith of the Respondents in contending to the Employer throughout thenegotiations between them, and before the undersigned at the hearing, that thebusiness operated by the Employer is not engaged in commerce within the mean-ing of the Act, and that, therefore, the, prohibitions of the Act do not apply LOCAL 905 OF THE RETAIL CLERKS INTERNATIONAL579to the relationship between the Union and the Employer.But the good faithof their belief that the Act has no application to the present controversy, affordsthe Respondents no defense.The Act outlaws the closed shop, and the Em-ployer was therefore entitled to refuse to entertain any proposals from theUnion providing for such an arrangement. As a corollary, the Union and itsagent cannot be said to have been bargaining within the contemplation of theAct when they steadfastly refused to agree to any contract not containing thatillegal provision.Although the Respondents based their insistence on a closed-shop contract, which is prohibited by the Act, on their assumption that theEmployer's business operations are of such a nature as to render inapplicablethe prohibitions of the Act, they took the risk that this assumption was incor-rect.That issue having been resolved against them, it follows that regardlessof the bona fides of their belief, their conduct has constituted a violation oftheir statutory duty to bargain with the Employer.On the basis of the fore-going, and the entire record, the undersigned concludes and finds that on or aboutDecember 3, 1947,20 and at all times since, the Union, and the Respondent Tidwellas its agent, refused, and have continued to refuse to bargain collectively withthe Employer, as representatives of the latter's employees in an appropriateunit, in violation of Section 8 (b) (3) of the Act 21(d)Alleged restraint and coercion of the Employer's employees by the Respond-ents, in violation of Section 8 (b) (1) (A)The complaint alleges that by "refusing to bargain collectively in good faithwith the Employer . . . [and) attempting to impose and imposing upon employeesof the Employer certain conditions of employment requiring said employees as acondition of employment to obtain and maintain membership in [the Union] incontravention of the Act," the Respondents, in violation of Section 8 (b) (1) (A)of the Act, restrained and coerced the said employees in the exercise of the rightsguaranteed in Section 7.The latter section reads as follows :Employees shall have the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, and shall10On the above date, following the first request of the Associated that the Unionnegotiate a new agreement with it, the Union, through Tidwell, mailed letters to theemployers represented by the Associated, taking the position that it wished to renew theold contract without any change21 Some question may be raised as to the propriety of the above finding with respectto the Respondent Tidwell. It might be argued that the Union, not Tidwell, bore theobligation to bargain, since it, not he, was the bargaining representative of the employeesSince no duty to bargain rested upon Tidwell, this line of reasoning would go, no findingmay be madethat he engaged in conduct violative of that duty.The record establishesthat Tidwell was at all times herein material an officer, to wit, secretary, of the Union,and that herepresentedthe Union in all its dealings with the Employer.His role asagent of the Union is thus beyond question It was through Tidwell that the Unionengaged in the conduct which constituted the refusal to bargainTidwell s conduct asagent of the Union, was, in other words, violative of the Union's duty to bargainTheundersignedispersuadedthat in undertaking the role of agent of the Union, Tidwellassumed theobligation resting upon his principal to bargain collectively with the Em-ployerThe'language of the Actseems to answerin the affrrmatide the question whetheran agent ofa labor organization may be heldanswerablefor acts committed by him in hisrepresentative capacity.Section 8 (b) reads: "Itshallbe an unfair labor practice for alabor organization or itsagents(to engage in the conduct thereinafter defined)."[Em-phasis supplied.]11 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso have the right to refrain from any or all of such activities except tothe extent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment as authorized inSection 8 (a) (3).It is the contention of the General Counsel that the conduct of the Respondentswhich has been found to constitute a refusal to bargain with the Employer, hadthe effectof restraining and coercing his employees in the exercise of their rightsas above set forth.This theory,it seems to the undersigned, can be sustainedonly if it is found as a fact that the Union is not the freely chosen collective bar-gaining representative of the Employer's employees,acting on their behalf, andexecuting their wishes,but that in its negotiations with the Employer it wasseeking to impose on him terms to which the employees, as well as the Em-ployer, were'opposed.The record contains nothing on which to base such afinding.Itwill be remembered thatallof the employees of the-Employer aremembers of the Union,and that,consequently,the Union has been found to betheir duly designated agent for purposes of collective bargaining.Indeed, thatfinding was urged by the General Counsel in his complaint,and it was an indis-pensable element of his case with respect to the refusal of the Respondents tobargain. In the absence of evidence indicating that the Union,the freely chosenagent of the employees,has conducted itself contrary to the instructions of itsprincipalsvis a visthe Employer,the allegation of the complaint that the Re-spondents restrained and coerced the employees must necessarily fall unlessthere is some rule of law creating a presumption that,in the circumstances ofthis case,the Respondents'conduct was contrary to the desires of the employees.The undersigned is aware of no such legal principle.Counsel for the Employer has submitted a brief urging that conduct in viola-tion of Section 8 (b) (3) of the Act is automatically in contravention of Sec-tion 8 (b) (1) (A).He points out that a refusal to bargain on the part of anemployer,in violation of Section 8 (5) of the old Act(Section 8 (a) (5) of theAct as amended)has always been considered to constitute a violation of Sec-tion 8 (1) of the old Act, and Section 8 (a) (1) of the Act as amended. "Is itrational,then,and consistent,"be asks, "to say that what is an unfair laborpractice by the employer under 8 (a) (1) is not an unfair labor practice by theUnion under8 (b) (1) (A)?"The undersigned is persuaded that the foregoing question must be answeredin the affirmative.Reference to the language of the Act discloses that Section 8(a) (2), (3), (4) and(5) are merely particularized definitions of some typesof employer-conduct having the effect, generally described in Section 8 (a) (1),of interfering with,restraining,and coercing employees in the exercise of theirrights as guaranteed in Section 7.The logical conclusion from these facts is thatany conduct by an employer which is prohibited by Section 8 (a) (2), (3), (4),or (5), necessarily constitutes a violation of the employer's obligation, as formu-lated in Section 8 (a) (1), to refrain from interfering with,restraining, or co--ercing his employees in the exercise of their statutory rights.However, thisnine of reasoning cannot be applied mechanically to acts committed by a labor-organization .(or its agent),which are violative of Section 8 (b) (3) of the Act,lbecause the-same interrelationship between such acts and those proscribed by.Section80) (1) (A)does not exist as between employer-conduct violative ofithose,subsections of 8 (a)other than 8 (a) (1) and the latter.When an employer,commits'anyfunfair labor practice,such conduct on his part constitutes a viola-tion of Section,8((.a) (1) because that section is a formulation in general terms LOCAL 905 OF THE RETAIL CLERKS INTERNATIONAL581of the variousspecificforms ofemployer-conduct definedas interference with,restraint,or coercionof the employees' rights.But when employees, actingthrough their chosen bargaining agent, electto engagein conduct which consti-tutes a refusal to bargainas definedin Section 8 (b) (3), it is not logical to con-clude that they thereby restrained and coerced themselves in violation of Sec-tion 8 (b) (1) (A).Counsel for the Employer contends in his brief that there is a presumptionthat the Respondents herein, by insisting on a closed-shop contract, were acting-contrary to the wishes of the membership of the Union, because, as he asserts,the law will presume that "the members of a Union have authorized their agents,in this case the Respondents, to do that which is legal, namely, to bargain withthe employer as required by the provisions of the Act.No authority is citedin support of this proposition. So far as appears from the record, none of theemployees herein involved has ever revoked the authority of the Union to actas his collectivebargainingrepresentative, nor is there any showing that anymember has ever repudiated the Union's authority to demand, on his behalf, arenewal of the closed-shop contract."Unless we are to presume that the member-ship of the Union has no voice in the determination of its policies, which theundersigned has no warrant to believe, it must be concluded that the Union andits agent, Respondent Tidwell, were authorized by the membership to take theposition they did in their negotiations with the Employer.As a matter of fact,the labor organization herein involved is not unique in contending that theemployers with which it has bargaining relationships are not engaged in com-merce, or that, for some other reason, the prohibitions of the Act against theclosed shop do riot apply to them, and in insisting, therefore, that its demandsfor closed-shop agreements are perfectly proper.A number of cases arising outof such contentions are presently awaitingfinaldetermination by the Board andthe Courts. In these circumstances, it would not be surprising if the member-ship of the Union herein involved, as well as of the others mentioned, hadauthorized their bargaining agents to seek a test before- the proper tribunals,of their aforesaid contentions.The undersigned, for the foregoing reasons, will recommend that the complaintbe dismissed insofar as it alleges that the Respondents' conduct in demandinga closed-shop contract was violative of Section 8 (b) (1) (A) of the Act:2122For whatever help they may be to an analysis of this issue,the undersigned refersto the following recognized principles of the law of agency:An agent's apparent powersare considered to be his real powers, and the expression,"apparent authority"is definedas connoting that authority which a principal holds his agent out as possessing, undersuch circumstances as to estop the principal from denying its existence(2 Corpus JurisSecundum,Agency, Sec.96 (a) and(b) ).The authority which the principal intendedthat the agent have may be implied from the principal's acquieseense in the exercise by theagent of his powers.(Ibid.,Sec 99 (a) )."In answer to the argument of counsel for the employer that they were restrainedfrom so doing by reason of the closed-shop conditions under which they were employed,itmay be pointed out that the closed-shop contract in effect between the Union and theemployer expired at the end of January 1948, and has never been renewed; that thehearing herein ended on May 4, 1948; and that despite the announced firm intention ofthe employer to refuse to agree to a renewal of a closed-shop contract,no member of theUnion has been shown to have repudiated the authority of the Union to represent him,or to take the position taken by that organization with respect to its demand for aclosed-shopcontract.saCounsel for the employer advances the argument in his brief that the Respondents'"boycott to force the employer to threaten his employees with discharge if they do notremain members of the Union is in itself a restraint upon the employees in the exerciseof their rights under Section 7."This reference to a boycott is undoubtedly to the listing844340-50-vol. 83-38 582DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Alleged attemptsby the Respondents to causethe Employerto discriminateagainst his employees,in violation of Section 8(b) (2) of the ActSection 8 (b) (2) of the Act prohibits a labor organization or its agents fromcausing or attempting to cause "an employer to discriminate against an employeein violation of subsection (a)(3) or to discriminate against an employee withrespect to whom membership in such organization has been denied or terminatedon someground other than his failure to tender the periodic dues and initiationfeesuniformly required as a condition of acquiring or retaining membership."[Italics supplied.]The complaint alleges and the General Counsel contends that the Respondents'conduct in insisting that the Employer sign a closed-shop agreement constitutedan attempt to cause the Employer to discriminate against his employees, inviolation of Section 8 (b) (2).In supportof the aforesaid contention of the General Counsel, counsel for theEmployer argues inhis brief that "if itis an unfairlabor practiceunder 8 (a) (3)for anemployer to sign a closed-shop agreement, and an unfair labor practiceunder 8 (b) (2) for a union to attempt to cause an employer to violate 8 (a) (3),it is an unfairpractice under 8 (b) (2) for the Union to attemptto cause anemployerto signa closed-shop contract."This argument is based on the statedassumptionthat "itis anunfair labor practice under 8 (a) (3) for an employerto sign a closed-shop agreement."To the extent that this statement impliesthat the argument fails if the assumption upon which it is founded is shownto be incorrect, the undersigned finds himself in agreement with it.The perti-nent provisions of Section 8 (a) (3) make it an unfair labor practice for anemployer to discriminate in regard to hire or tenure of employment or any termor condition of employment to encourage or discourage membership in any labororganization.The commonly accepted definition of the word, "discriminate,"in the sense in which it is used in this section, is, "to make a difference intreatment or favor of one as compared with others." 25 To hold that the meresigning ofa contract by an employer, in which he agrees to discriminate againstnon-members of a union, constitutes the act of discrimination, would be undulyto distort the plain meaning of the word.The undersigned is convinced thatdiscrimination does not take place within the meaning of Section 8 (a) (3) untilthe employer actually treats an employee, or applicant for employment, differ-ently from others in respect to hire or tenure or some term or condition ofemployment, based on his membership or non-membership in a labor organization.Since what the Respondents were attempting to cause the Employer to do, namelytosigna closed-shop contract, would not in itself constitute discrimination asprohibited by Section 8 (a) (3), their said conduct should not be found to havebeen in violation, of Section 8 (b) (2).This is not to say, as counsel for theEmployer argues, that the prohibition of the Act against closed-shop contractscan be enforced "only after the performance of such illegal contract . . .[which] will tend only to encourage and facilitate violations of the Act, add to thedifficulties of enforcement, and frustrate the intent and purposes of Congress."While a threat or promise to discriminate, on the part of an employer, does notof the employer on the "unfair list" of-the Central Labor Council, which action wastaken at the request of the Respondents.For the samereasons asabove stated, theundersignedsees no merit in this contention.We are called upon to presume, withoutsupporting evidence, that the action initiated by the employees themselves, through theirUnion, had the effectof restrainingthemselves in the exercise of their rights under the Act.u Webster's Collegiate Dictionary, Fifth Edition (G. &-C. Merriam Co.). LOCAL 905 OF THE RETAIL CLERKS INTERNATIONAL583constitute discrimination, it is undoubtedly true that such a threat does havethe effect of restraining or coercing his employees, and prospective employees, inthe exercise of their right to join or refrain from joining a labor organization.Consequently the signing by an employer of a closed-shop contract would con-stitute a violation of Section 8 (a) (1) of the Act.Thus, in a proper case, theremedial powers of the Board would be available to enjoin the execution or per-formance of such a contract even before any acts of discrimination had takenplace.'sBut in the present proceeding we are not faced with this problem, sincethe Employer has refused to sign the closed-shop contract tendered by the Union.Moreover, it having been found that the Respondents' insistence on this illegalcontract constituted a violation of Section 8 (b) (3), an order designed to remedythe effects of that unfair labor practice, and enjoining such conduct on their partin the future, will be recommended.Since to find a violation of Section 8 (b) (2)on the part of the Respondents, based on the same conduct, would necessitate astrained interpretation of the language of the statute, and since the policies ofthe Act will in any event be fully effectuated by the order directed against the8 (b) (3) violation, the undersigned will recommend that the complaint be dis-missed insofar as it alleges that the Respondents' insistence upon a closed-shopcontract constituted a violation of Section 8 (b) (2) 27IT.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the business operations of the Employer, described in SectionI above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent Union, and the Respondent Tidwell, asits agent, have refused to bargain within the meaning of Section 8 (b) (3) ofthe Act, and in order to effectuate the policies of the Act, the undersigned willrecommend that they cease and desist therefrom and, upon request of the Em-ployer, or his duly designated representative, bargain with him.The undersigned will also recommend that the Respondents post appropriatenotices to the membership of the Respondent Union, which it is found, willeffectuate the policies of the Act.20 See, for example, the following Board decisions, in which the Board has adhered to aconsistent policy of refusing to find that an employer's conduct in entering into a dis-criminatory contract constituted a violation of Section 8 (3) of the old Act, but in whichit has pointed out that its remedial order directed against the 8 (1) violation adequatelyeffectuated the policies of the Act :Matter of Palmer Fruit Co.,51 N. L. R B. 924, 925;Matter of Worthington Creamery and ProduceGo, 52 N. L. R. B. 121, 122;Matter ofFlotall Products, Inc.,70 N. L. R. B. 119, 122;Matterof G.W. Hume Co.,71 N. L R. B.533, 534.27Although the complaint contains no such allegation, counsel for the Employer con-tends that "there is evidence in the record that Respondent Haskell Tidwell has, by hisown admission" discriminated against employees by denying them membership in theUnion on grounds other than their failure to tender the dues and initiation fees uniformlyrequired as a condition of acquiring membership, thus causing them to be refused employ-ment.He argues that this conduct by Tidwell constituted a violation of Section 8 (b) (2.).As has'been above found with respect to a similar contention advanced by counsel for theEmployer, the undersigned does not deem this issue to have been properly raised, nordoes he regard the evidence in the record as adequate to support a finding. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and the entire record in the case,the undersigned makes the following:CONCLUSIONS OF LAW.1.H. W. Smith, doing business as A-1 Photo Service, at San Pedro, California,is engaged in commerce within the meaning of Section 2 (6) and (7) of the.Act.2.Local 905 of the Retail Clerks International Association (AFL) is a labororganization within the meaning of Section 2 (5) of the Act.3.Haskell Tidwell, secretary of the Respondent Union, is, and at all timesmaterial herein was and acted as, an agent of the said Union for the purposeof collective bargaining with the Employer.4.All clerical employees, excluding supervisory employees and the publicaccountant employed on a part-time basis, by the Employer at big ---,---e ofbusiness in SanPedro, California, constitute, and at all times material hereinconstituted, a unit appropriate for the purposes of collective bargaining, within-the meaning of Section 9 (b) of the Act.5.Local 905 of the Retail Clerks International Association (AFL) was atall timesmaterial herein, and now is, the exclusive bargaining representative of-the employees in the aforesaid unit for purposes of collective bargaining withinthe meaning of Section 9 (a) of the Act.6.By refusing to bargain collectively with the Employer, the RespondentUnion and the Respondent Tidwell as its agent, have engaged in and are engag-ing inunfair labor practices within the meaning of Section 8 (b) (3) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting.commerce within the meaning of Section 2 (6) and (7) of the Act.8.By their aforesaid conduct the Respondents have not engaged in unfair-labor practices within the meaning of Section 8 (b) (1) (A) or Section 8 (b)'(2) of the Act2BRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, theundersigned recommends that Local 905 of the Retail Clerks International Asso-ciation (AFL), Haskell Tidwell as its agent, and its other officers and agents:shall :'1.Cease and desist from refusing to bargain collectively with H. W. Smith,doing business as A-1 Photo Service, of San Pedro, California, or with his dulydesignated collective bargaining representative, as the exclusive representativeof the said Employer's clerical employees, excluding supervisory employeesand the public accountant employed by him on a part-time basis, at his said-place of business in San Pedro, California, with respect to rates of pay, wages,hours of employment, and other conditions of employment ;2.Take the following affirmative action, which the undersigned finds will,.effectuate the policies of the Act :(a)On request, bargain collectively with the aforesaid Employer or his dulydesignated collective bargaining representative, as the exclusive representative.of the employees composing the unit above found to he appropriate for the pur-28 In his brief, counsel for the Employer submitted proposed conclusions of lawCon-sistentwith the conclusions of law hereinabove made, the undersigned rules as followsupon the proposed conclusions filed by counsel for the Employer : Those numbered Ithrough V, and that numbered VIII, are accepted. Those numbered VI and VII are]rejected LOCAL 905 OF THE RETAIL CLERKS INTERNATIONAL585-pose ofcollective bargaining, with respect to rates of pay, hours of employment,or otherconditionsof employment, and if an agreement is reached, embody suchagreement in a signedcontract ;(b) Post in a conspicuousplace or. places at the businessoffices and/ormeeting hall of the Respondent Union, or whatever place or places notices orcommunicationstomembers are customarily posted, a copy of the noticeattached hereto as "Appendix A," and furnish copies thereof to each memberof the Respondent Union who is employed by the Employer, either by mailingor by hand ; copies of the said notice to be supplied by the Regional Director ofthe Board for the Twenty-first Region.The aforesaid notices shall be postedand distributed to members immediately upon their receipt, and shall remainposted as above recommended for a period of 60 days thereafter.Reasonablesteps shallbe taken by the Respondents that the posted notice be not altered.defaced,or covered by othermaterial ;(c)Notify the Regional Director of the Twenty-first Region in writing withintwenty (20) days from the receipt of this Intermediate Report what steps theRespondent Union, and the Respondent Tidwell, as its agent, have taken to-comply herewith.It is further recommended that, unless the said Respondents shall withintwenty (20.) days from the receipt of this Intermediate Report notify the saidRegionalDirector inwriting that they will comply with the foregoingrecommendations, the National Labor Relations Board issue an order requiringthem to take the action aforesaid.It is recommended that the complaint be dismissed insofar as it alleges thatthe Respondents have engaged in unfair labor practices within the meaningof Section 8 (b) (1) (A) or Section 8 (b) (2) of the Act.As provided in Section 203 46 of the Rules and Regulations of the National-Labor Relations Board-Series 5, effective August 22, 1947, any party maywithin twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original andsix copiesof a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and six copies of a brief in support thereof ; and. anyparty may, within the same period, file an original and six copies of a brief insupport of the Intermediate Report and Recommended Order. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party filingthe same shall serve a copy thereof upon each of the other parties. Proof ofservice on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.85.As further provided in said Section 203.46,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of serviceof the order transferring the case to the Board.If no statement of exceptionsis filedas provided by the aforesaidRules andRegulations,the findings,conclusions, recommendations and recommended orderherein shall,as provided in Section 203.48 of said Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, and allobjectionsand exceptions thereto shall be deemed waived for all purposes.ISADORE GREENBERG,Dated July 19, 1948.Trial Examiner,. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICETo MEMBERSOF LOCAL 905OF THERETAIL CLERKS INTERNATIONAL ASSOCIATION(AFL)Pursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act of 1947, we hereby notify our members that :WE WILL bargain collectively upon request with H. W. SMITH, doing businessas A-1 PHOTO SERVICE, of San Pedro, California, or with his duly designatedrepresentative, in our capacity as exclusive representative of all the em-ployees in the bargaining unit described below, with respect to rates of pay,hours of employment, or other conditions of employment and if an under-standing is reached, embody such understanding in a signed agreement. Thebargaining unit is:All clerical employees, excluding supervisory employees and the publicaccountant employed on a part-time basis, by the above-named Employerat his place of business in San Pedro, California.LOCAL 905 OF THE RETAIL CLERKS-INTERNATIONAL ASSOCIATION (AFL),Labor Organization.By -----------------------------------------(Agent or Representative)(Title)HASKELL TIDWELLAs agent of LOCAL 905 OF THE RETAILCLERKS INTERNATIONAL ASSOCI-ATION (AFL)Dated --------------------This notice must remain posted for sixty (60) days from the date hereof, andmustnot be altered, defaced, or covered by any other material.